Exhibit 10.28

AOL INC.

LONG-TERM INCENTIVE PLAN

FOR THE EMPLOYEES OF THE HUFFINGTONPOST MEDIA GROUP

As Amended and Restated, effective March 7, 2011

ARTICLE 1

BACKGROUND AND PURPOSE OF THE PLAN

1.1        Background. On February 6, 2011, the Company entered into an
Agreement and Plan of Merger (the “Merger Agreement”) with Headline Acquisition
Corp., a Delaware corporation and wholly-owned subsidiary of the Company, the
HuffingtonPost, and, solely in its capacity as the Securityholders’ Agent,
Shareholder Representative Services, LLC, pursuant to which Headline Acquisition
Corp. was to merge with and into the HuffingtonPost, with the HuffingtonPost
surviving as a wholly-owned subsidiary of the Company (the “Merger”). The Merger
was consummated on March 4, 2011 (the “Effective Date”). In connection with the
Merger, the Company assumed this Long-Term Incentive Plan (the “Plan”) and in
accordance with the terms of the Merger Agreement, certain Options that were
outstanding under the Plan immediately prior to the Effective Date. The Plan
permits the grant of Incentive Stock Options, Nonstatutory Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and other
equity-based awards to Service Providers.

1.2         Purpose. The purposes of the Plan are (a) to provide incentives to
Service Providers who are selected to receive Awards under the Plan; and (b) to
promote the success of the business of the HuffingtonPost.

1.3         Eligibility. Service Providers who are determined by the Committee
to be significantly responsible for the success and future growth and
profitability of the HuffingtonPost. Incentive Stock Options may be granted only
to Employees.

1.4         Definitions. Capitalized terms used in the Plan and not otherwise
defined herein shall have the meanings assigned to such terms in the attached
Appendix or in the applicable Award Agreement.

ARTICLE 2

SHARE LIMITS

2.1 Shares Subject to the Plan.

(a)         Share Reserve. Subject to adjustment under Section 2.2 of the Plan,
and notwithstanding anything contained in this Section 2 to the contrary, no
more than 4,938,606 Shares shall be reserved for issuance pursuant to Awards
made under the Plan, and the maximum number of Shares with respect to which
Options may be granted during a calendar year to any Participant shall be
3,758,000 Shares.

(b)         Lapsed Awards. If an Award: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part, including as a result of Shares
constituting or subject to an Award being repurchased by the Company pursuant to
a contractual repurchase right, then the unissued Shares that were subject to
such Award and/or such surrendered, canceled, or forfeited Shares (as the case
may be) shall become available for future grant or sale under the Plan (unless
the Plan has terminated), subject however, in the case of Incentive Stock
Options, to any limitations under the Code.



--------------------------------------------------------------------------------

2.2 Adjustments.

(a) In the event that there is any dividend or distribution payable in Shares,
or any stock split, reverse stock split, combination or reclassification of
Shares, or any other similar change in the number of outstanding Shares, then
the maximum aggregate number of Shares available for Awards under Section 2.1 of
the Plan and any other limitation under this Plan on the maximum number of
Shares issuable to an individual or in the aggregate shall be proportionately
adjusted (and rounded down to a whole number) by the Committee as it deems
equitable in its discretion to prevent dilution or enlargement of the rights of
the Participants. The Committee’s determination with respect to any such
adjustments shall be conclusive.

(b) In the event that there is any extraordinary dividend or other distribution
in respect of the Shares, recapitalization, reclassification, merger,
reorganization, consolidation, combination, sale of assets, split-up, exchange,
or spin-off, then the Committee shall make provision for a cash payment or for
the substitution or exchange of any or all outstanding Awards, based upon the
distribution or consideration payable to holders of the Shares in respect of
such event or as the Committee otherwise deems appropriate.

(c) In the event of any change in the outstanding Shares (including, without
limitation, the value thereof) due to any of the foregoing reasons described in
paragraphs (a) and (b) above after the Effective Date, then Section 10 of the
Company’s 2010 Stock Incentive Plan shall apply instead.

ARTICLE 3

ADMINISTRATION OF THE PLAN

3.1 Administrator. The Plan shall be administered by the Committee.

3.2 Powers of the Committee. Subject to the provisions of the Plan, Applicable
Law, and the specific duties delegated by the Board to the Committee, the
Committee shall have the authority in its discretion: (a) to determine the Fair
Market Value; (b) to select the Service Providers to whom Awards may be granted
hereunder and the types of Awards to be granted to each; (c) to determine the
number of Shares to be covered by each Award granted hereunder; (d) to determine
whether, to what extent, and under what circumstances an Award may be settled in
cash, Shares, other securities, other Awards, or other property; (e) to approve
forms of Award Agreements; (f) to determine, in a manner consistent with the
terms of the Plan, the terms and conditions of any Award granted hereunder,
based on such factors as the Committee, in its sole discretion, shall determine;
(g) to construe and interpret the terms of the Plan and Award Agreements; (h) to
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award Agreement in the manner and to the extent it shall deem
desirable to carry out the purposes of the Plan; (i) to prescribe, amend, and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established pursuant to Section 12.1 of the
Plan; (j) to authorize withholding arrangements pursuant to Section 10.7(b) of
the Plan; (k) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Committee; and (l) to make all other determinations and take all other action
described in the Plan or as the Committee otherwise deems necessary or advisable
for administering the Plan and effectuating its purposes.

3.3 Compliance with Applicable Law. The Committee shall administer, construe,
interpret, and exercise discretion under the Plan and each Award Agreement in a
manner that is consistent and in compliance with a reasonable, good faith
interpretation of all Applicable Laws.

 

2



--------------------------------------------------------------------------------

3.4 Effect of Committee’s Decision and Committee’s Liability. The Committee’s
decisions, determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards. Neither the Committee nor any of
its members shall be liable for any act, omission, interpretation, construction,
or determination made in good faith in connection with the Plan or any Award
Agreement.

3.5 Delegation to Executive Officers. To the extent permitted by Applicable Law,
the Committee may delegate to one or more Executive Officers the powers: (a) to
designate Service Providers who are not Executive Officers as eligible to
participate in the Plan; and (b) to determine the amount and type of Awards that
may be granted to Service Providers who are not Executive Officers.

3.6 Awards may be Granted Separately or Together. In the Committee’s discretion,
Awards may be granted alone, in addition to, or in tandem with any other Award
or any award granted under another plan of the Company or an Affiliate. Awards
granted in addition to or in tandem with other awards may be granted either at
the same time or at different times.

ARTICLE 4

VESTING AND PERFORMANCE OBJECTIVES

4.1 General. The vesting schedule or Period of Restriction for any Award shall
be specified in the Award Agreement. The criteria for vesting and for removing
restrictions on any Award may include (i) performance of substantial services
for the HuffingtonPost for a specified period; (ii) achievement of one or more
Performance Objectives; or (iii) a combination of (i) and (ii), as determined by
the Committee.

4.2 Period of Absence from Providing Substantial Services. To the extent that
vesting or removal of restrictions is contingent on performance or substantial
services for a specified period, a leave of absence shall not count toward the
required period of service unless the Award Agreement provides otherwise.

4.3 Performance Objectives.

(a) Possible Performance Objectives. Any Performance Objective shall relate to
the Service Provider’s performance for the HuffingtonPost (or an Affiliate) or
the HuffingtonPost’s (or Affiliate’s) business activities or organizational
goals, and shall be sufficiently specific that a third party having knowledge of
the relevant facts could determine whether the Performance Objective is
achieved. The Performance Objectives with respect to any Award may be one or
more of the following General Financial and/or Operational Objectives, as
established by the Committee in its sole discretion:

(i) General Financial Objectives:

 

  •   Increasing the HuffingtonPost’s net sales;

 

  •   Achieving a target level of earnings (including gross earnings; earnings
before certain deductions, such as interest, taxes, depreciation, or
amortization; or earnings per Share);

 

  •   Achieving a target level of income (including net income or income before
consideration of certain factors, such as overhead) or a target level of gross
profits for the HuffingtonPost, an Affiliate, or a business unit;

 

  •   Achieving a target return on the HuffingtonPost’s (or an Affiliate’s)
capital, assets, or stockholders’ equity;

 

3



--------------------------------------------------------------------------------

  •   Maintaining or achieving a target level of appreciation in the price of
the Shares;

 

  •   Increasing the HuffingtonPost’s (or an Affiliate’s) market share to a
specified target level;

 

  •   Achieving or maintaining a Share price that meets or exceeds the
performance of specified stock market indices or other benchmarks over a
specified period;

 

  •   Achieving a level of Share price, earnings, or income performance that
meets or exceeds performance in comparable areas of peer companies over a
specified period;

 

  •   Achieving specified reductions in costs; or

 

  •   Achieving specified improvements in collection of outstanding accounts or
specified reductions in non-performing debts.

(ii) Operational Objectives:

 

  •   Achieving a prescribed level of productivity within a business unit; or

 

  •   Completing specified projects within or below the applicable budget.

(b) Documentation of Performance Objectives. With respect to any Award, the
Performance Objectives shall be set forth in writing no later than 90 days after
commencement of the period to which the Performance Objective(s) relate(s) (or,
if sooner, before 25% of such period has elapsed) and at a time when achievement
of the Performance Objectives is substantially uncertain. Such writing shall
also include the period for measuring achievement of the Performance Objectives,
which shall be no greater than five consecutive years, as established by the
Committee. Once established by the Committee, the Performance Objective(s) may
not be changed to accelerate the settlement of an Award or to accelerate the
lapse or removal of restrictions on Restricted Stock that otherwise would be due
upon the attainment of the Performance Objective(s).

(c) Committee Certification. Prior to settlement of any Award that is contingent
on achievement of one or more Performance Objectives, the Committee shall
certify in writing that the applicable Performance Objective(s) and any other
material terms of the Award were in fact satisfied. For purposes of this
Section 4.3(d), approved minutes of the Committee shall be adequate written
certification.

(d) Negative Discretion. The Committee may reduce, but may not increase, the
number of Shares deliverable or the amount payable under any Award after the
applicable Performance Objectives are satisfied.

ARTICLE 5

STOCK OPTIONS

5.1 Terms of Option. Subject to the provisions of the Plan, the type of Option,
term, exercise price, vesting schedule, and other conditions and limitations
applicable to each Option shall be as determined by the Committee and shall be
stated in the Award Agreement.

5.2 Type of Option.

(a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.

 

4



--------------------------------------------------------------------------------

(b) Neither the Company nor the Committee shall have liability to a Participant
or any other party if an Option (or any part thereof) which is intended to be an
Incentive Stock Option does not qualify as an Incentive Stock Option. In
addition, the Committee may make an adjustment or substitution described in
Section 2.2 of the Plan that causes the Option to cease to qualify as an
Incentive Stock Option without the consent of the affected Participant or any
other party.

5.3 Limitations.

(a) Maximum Term. No Option shall have a term in excess of 10 years measured
from the date the Option is granted. In the case of any Incentive Stock Option
granted to a 10% Stockholder (as defined in Section 5.3(e), below), the term of
such Incentive Stock Option shall not exceed five years measured from the date
the Option is granted.

(b) Minimum Exercise Price. Subject to Section 2.2(b) of the Plan, the exercise
price per share of an Option shall not be less than 100% of the Fair Market
Value per Share on the date the Option is granted. In the case of any Incentive
Stock Option granted to a 10% Stockholder, subject to Section 2.2(b) of the
Plan, the exercise price per share of such Incentive Stock Option shall not be
less than 110% of the Fair Market Value per Share on the date the Option is
granted.

(c) Repricing Prohibited. Except as provided in Section 2.2, the Committee shall
not amend any outstanding Option to reduce its exercise price, and shall not
grant an Option with a lower exercise price within six months before or after an
Option with a higher exercise price is canceled.

(d) $100,000 Limit for Incentive Stock Options. Notwithstanding an Option’s
designation, to the extent that Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year with respect to Shares
whose aggregate Fair Market Value exceeds $100,000 (regardless of whether such
Incentive Stock Options were granted under this Plan, or any other plan of the
Company or any Affiliate), such Options shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.3(d), Fair Market Value shall be
measured as of the date the Option was granted and Incentive Stock Options shall
be taken into account in the order in which they were granted.

(e) 10% Stockholder. For purposes of this Section 5.3, a “10% Stockholder” is an
individual who, immediately before the date an Award is granted, beneficially
owns (or is treated as owning) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company (or an Affiliate),
determined under Section 424(d) of the Code.

5.4 Form of Consideration. The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Committee shall determine the acceptable
form of consideration at the time of grant. To the extent approved by the
Committee, the consideration for exercise of an Option may be paid in any one,
or any combination, of the forms of consideration set forth in subsections (a),
(b), and (c), below. Unless the Award Agreement states otherwise, all options
shall be exercised by cash payments and the use of any alternative method of
payment which is permitted by the Plan shall be subject to the approval of the
Committee in its sole discretion.

(a) Cash Equivalent. Consideration may be paid by cash, check, or other cash
equivalent approved by the Committee.

(b) Tender or Attestation of Shares. Consideration may be paid by the tendering
of other Shares to the Company or the attestation to the ownership of the Shares
that otherwise would be tendered to the Company in exchange for the Company
reducing the number of Shares issuable upon the

 

5



--------------------------------------------------------------------------------

exercise of the Option. Shares tendered or attested to in exchange for Shares
issued under the Plan must be held by the Service Provider for at least six
months (or such other period of time as may be required by the Company’s
accountants to avoid an additional charge to earnings) prior to their tender or
their attestation to the Company and may not be shares of Restricted Stock at
the time they are tendered or attested to. The Committee shall determine
acceptable methods for tendering or attesting to Shares to exercise an Option
under the Plan and may impose such limitations and prohibitions on the use of
Shares to exercise Options as it deems appropriate. For purposes of determining
the amount of the Option price satisfied by tendering or attesting to Shares,
such Shares shall be valued at their Fair Market Value on the date of tender or
attestation, as applicable.

(c) Broker-Assisted Cashless Exercise. Consideration may be paid by the
Participant’s (i) irrevocable instructions to the Company to deliver the Shares
issuable upon exercise of the Option promptly to a broker (acceptable to the
Company) for the Participant’s account, and (ii) irrevocable instructions to the
broker to sell Shares sufficient to pay the exercise price and upon such sale to
deliver the exercise price to the Company. A Participant may use this form of
exercise only if the exercise would not subject the Participant to liability
under Section 16(b) of the Exchange Act or would be exempt pursuant to
Rule 16b-3 promulgated under the Exchange Act or any other exemption from such
liability. The Company shall deliver an acknowledgement to the broker upon
receipt of instructions to deliver the Shares, and the Company shall deliver the
Shares to such broker upon the settlement date. Upon receipt of the Shares from
the Company, the broker shall deliver to the Company cash sale proceeds
sufficient to cover the exercise price. Shares acquired by a cashless exercise
shall be deemed to have a Fair Market Value on the Option exercise date equal to
the gross sales price at which the broker sold the Shares to pay the exercise
price.

5.5 Exercise of Option.

(a) Procedure for Exercise. Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as set forth in the Award Agreement. An Option shall be deemed exercised when
the Committee receives: (i) written or electronic notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option and (ii) full payment for the Shares (in a form permitted under
Section 5.4 of the Plan) with respect to which the Option is exercised.

(b) Termination of Relationship as a Service Provider. Following a Participant’s
Termination of Service, the Participant (or the Participant’s Beneficiary, in
the case of Termination of Service due to death) may exercise his or her Option
within such period of time as is specified in the Award Agreement, subject to
the following conditions:

(i) An Option may be exercised after the Participant’s Termination of Service
only to the extent that the Option was vested as of the Termination of Service;

(ii) An Option may not be exercised after the expiration of the term of such
Option as set forth in the Award Agreement;

(iii) Unless a Participant’s Termination of Service is the result of the
Participant’s Disability or death, the Participant may not exercise an Incentive
Stock Option more than three months after such Termination of Service;

(iv) If a Participant’s Termination of Service is the result of the
Participant’s Disability or death, the Participant may exercise an Incentive
Stock Option up to 12 months after Termination of Service; and

 

6



--------------------------------------------------------------------------------

(v) After the Participant’s death, his Beneficiary may exercise an Incentive
Stock Option only to the extent that the deceased Participant was entitled to
exercise such Incentive Stock Option as of the date of his death.

In the absence of a specified time in the Award Agreement, the Option shall
remain exercisable for three months after the Participant’s Termination of
Service for any reason other than Disability or death, and for 12 months after
the Participant’s Termination of Service on account of Disability or death.

(c) Rights as a Stockholder. Shares subject to an Option shall be deemed issued,
and the Participant shall be deemed the record holder of such Shares, on the
Option exercise date. Until such Option exercise date, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Shares subject to the Option. In the event that the Company effects a
split of the Shares by means of a stock dividend and the exercise price of, and
number of shares subject to, an Option are adjusted as of the date of
distribution of the dividend (rather than as of the record date for such
dividend), then a Participant who exercises such Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the Shares subject
to the Option. No other adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued.

5.6 Repurchase Rights. The Committee shall have the discretion to grant Options
which are exercisable for unvested Shares. If the Participant ceases to be a
Service Provider while holding such unvested Shares, the Company shall have the
right to repurchase any or all of those unvested Shares at a price per share
equal to the lower of (i) the exercise price paid per Share, or (ii) the Fair
Market Value per Share at the time of repurchase. The terms upon which such
repurchase right shall be exercisable by the Committee (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
Shares) shall be established by the Committee and set forth in the document
evidencing such repurchase right.

ARTICLE 6

STOCK APPRECIATION RIGHTS

6.1 Terms of Stock Appreciation Right. The term, base amount, vesting schedule,
and other conditions and limitations applicable to each Stock Appreciation Right
shall be as determined by the Committee and shall be stated in the Award
Agreement.

6.2 Exercise of Stock Appreciation Right.

(a) Procedure for Exercise. Any Stock Appreciation Right granted hereunder shall
be exercisable according to the terms of the Plan and at such times and under
such conditions as set forth in the Award Agreement. A Stock Appreciation Right
shall be deemed exercised when the Committee receives written or electronic
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Stock Appreciation Right.

(b) Termination of Relationship as a Service Provider. Following a Participant’s
Termination of Service, the Participant (or the Participant’s Beneficiary, in
the case of Termination of Service due to death) may exercise his or her Stock
Appreciation Right within such period of time as is specified in the Award
Agreement to the extent that the Stock Appreciation Right is vested as of the
Termination of Service. In the absence of a specified time in the Award
Agreement, the Stock Appreciation Right shall remain exercisable for three
months following the Participant’s Termination of Service for any reason other
than Disability or death, and for 12 months after the Participant’s Termination
of Service on account of Disability or death.

 

7



--------------------------------------------------------------------------------

(c) Rights as a Stockholder. Shares subject to a Stock Appreciation Right shall
be deemed issued, and the Participant shall be deemed the record holder of such
Shares, on the date the Stock Appreciation Right is exercised. Until such date,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares subject to the Stock Appreciation Right. If the
Company effects a split of the Shares by means of a stock dividend and the
exercise price of, and number of shares subject to, a Stock Appreciation Right
are adjusted as of the date of distribution of the dividend (rather than as of
the record date for such dividend), then a Participant who exercises such Stock
Appreciation Right between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the Shares subject to the Stock Appreciation Right. No
other adjustment shall be made for a dividend or other right for which the
record date is prior to the date the Shares are issued.

ARTICLE 7

RESTRICTED STOCK

7.1 Terms of Restricted Stock. Subject to the provisions of the Plan, the Period
of Restriction, the number of Shares granted, and other conditions and
limitations applicable to each Award of Restricted Stock shall be as determined
by the Committee and shall be stated in the Award Agreement. Unless the
Committee determines otherwise, Shares of Restricted Stock shall be held by the
Company as escrow agent until the restrictions on such Shares have lapsed.

7.2 Transferability. Except as provided in this Article 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

7.3 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.

7.4 Removal of Restrictions. Except as otherwise provided in this Article 7, and
subject to Section 10.5 of the Plan, Shares of Restricted Stock covered by an
Award of Restricted Stock made under the Plan shall be released from escrow, and
shall become fully transferable, as soon as practicable after the Period of
Restriction ends, and in any event no later than 2 1⁄2 months after the end of
the Tax Year in which the Period of Restriction ends.

7.5 Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.

7.6 Dividends and other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions with respect to such Shares unless otherwise
provided in the Award Agreement.

(a) If any such dividends or distributions are paid in Shares, the Shares shall
be subject to the same restrictions (and shall therefore be forfeitable to the
same extent) as the Shares of Restricted Stock with respect to which they were
paid.

(b) If any such dividends or distributions are paid in cash, the Award Agreement
may specify that the cash payments shall be subject to the same restrictions as
the related Restricted Stock, in which case they shall be accumulated during the
Period of Restriction and paid or forfeited when the related Shares of
Restricted Stock vest or are forfeited. Alternatively, the Award Agreement may
specify that the dividend equivalents or other payments shall be unrestricted,
in which case they shall

 

8



--------------------------------------------------------------------------------

be paid as soon as practicable after the dividend or distribution date. In no
event shall any cash dividend or distribution be paid later than 2 1⁄2 months
after the Tax Year in which the dividend or distribution becomes nonforfeitable.

7.7 Right of Repurchase of Restricted Stock. If, with respect to any Award,
(a) a Participant’s Termination of Service occurs before the end of the Period
of Restriction or (b) any Performance Objectives are not achieved by the end of
the period for measuring such Performance Objectives, then the Company shall
have the right to repurchase forfeitable Shares of Restricted Stock from the
Participant at their original issuance price or other stated or formula price
(or to require forfeiture of such Shares if issued at no cost).

ARTICLE 8

RESTRICTED STOCK UNITS

8.1 Terms of Restricted Stock Units. Subject to the provisions of the Plan, the
Period of Restriction, number of underlying Shares, and other conditions and
limitations applicable to the Award of Restricted Stock Units shall be
determined by the Committee and shall be stated in the Award Agreement.

8.2 Settlement of Restricted Stock Units. Subject to Section 10.5 of the Plan,
the number of Shares specified in the Award Agreement, or cash equal to the Fair
Market Value of the underlying Shares specified in the Award Agreement, shall be
delivered to the Participant as soon as practicable after the end of the
applicable Period of Restriction, and in any event no later than 2½ months after
the end of the Tax Year in which the Period of Restriction ends.

8.3 Dividend and Other Distribution Equivalents. The Committee is authorized to
grant to holders of Restricted Stock Units the right to receive payments
equivalent to dividends or other distributions with respect to Shares underlying
Awards of Restricted Stock Units. The Award Agreement may specify that the
dividend equivalents or other distributions shall be subject to the same
restrictions as the related Restricted Stock Units, in which case they shall be
accumulated during the Period of Restriction and paid or forfeited when the
related Restricted Stock Units are paid or forfeited. Alternatively, the Award
Agreement may specify that the dividend equivalents or other distributions shall
be unrestricted, in which case they shall be paid on the dividend or
distribution payment date for the underlying Shares, or as soon as practicable
thereafter. In no event shall any unrestricted dividend equivalent or other
distribution be paid later than 2 1⁄2 months after the Tax Year in which the
record date for the dividend or distribution occurs.

8.4 Forfeiture. If, with respect to any Award, (a) a Participant’s Termination
of Service occurs before the end of the Period of Restriction, or (b) any
Performance Objectives are not achieved by the end of the period for measuring
such Performance Objectives, then the Restricted Stock Units granted pursuant to
such Award shall be forfeited and the Company (and any Affiliate) shall have no
further obligation thereunder.

ARTICLE 9

OTHER EQUITY-BASED AWARDS

9.1 Other Equity-Based Awards. The Committee shall have the right to grant other
Awards based upon or payable in Shares having such terms and conditions as the
Committee may determine, including the grant of Shares upon the achievement of a
Performance Objective and the grant of securities convertible into Shares.

 

9



--------------------------------------------------------------------------------

ARTICLE 10

ADDITIONAL TERMS OF AWARDS

10.1 No Rights to Awards. No Service Provider shall have any claim to be granted
any Award under the Plan, and the Company is not obligated to extend uniform
treatment to Participants or Beneficiaries under the Plan. The terms and
conditions of Awards need not be the same with respect to each Participant.

10.2 No Effect on Employment of Service. Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted to
Applicable Laws and any enforceable agreement between the Service Provider and
the Company.

10.3 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

10.4 Transferability of Awards. Unless otherwise determined by the Committee, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant. Subject to the approval of the Committee in its sole discretion,
Nonstatutory Stock Options may be transferable to members of the immediate
family of the Participant and to one or more trusts for the benefit of such
family members, partnerships in which such family members are the only partners,
or corporations in which such family members are the only stockholders. “Members
of the immediate family” means the Participant’s spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption. To the extent that
any Award is transferrable, such Award shall contain such additional terms and
conditions as the Committee deems appropriate.

10.5 Conditions on Delivery of Shares and Lapsing of Restrictions. The Company
shall not be obligated to deliver any Shares pursuant to the Plan or to remove
restrictions from Shares previously delivered under the Plan until (a) all
conditions of the Award have been met or removed to the satisfaction of the
Committee, (b) subject to approval of the Company’s counsel, all other legal
matters (including any Applicable Laws) in connection with the issuance and
delivery of such Shares have been satisfied, and (c) the Participant has
executed and delivered to the Company such representations or agreements as the
Committee may consider appropriate to satisfy the requirements of Applicable
Laws.

10.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

10.7 Withholding.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to the grant, exercise, vesting, or settlement of an Award, the Company
shall have the power and the right to deduct or withhold, or to require a
Participant or Beneficiary to remit to the Company, an amount sufficient to
satisfy any federal, state, and local taxes (including the Participant’s FICA
obligation) that

 

10



--------------------------------------------------------------------------------

the Company determines is required to be withheld to comply with Applicable
Laws. The Participant or Beneficiary shall remain responsible at all times for
paying any federal, state, and local income or employment tax due with respect
to any Award, and the Company shall not be liable for any interest or penalty
that a Participant or Beneficiary incurs by failing to make timely payments of
tax.

(b) Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time in the applicable Award
Agreement or otherwise, may permit a Participant or Beneficiary to satisfy such
tax withholding obligation, in whole or in part, by (i) electing to have the
Company withhold otherwise deliverable Shares, or (ii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required by
Applicable Law to be withheld. The Fair Market Value of the Shares to be
withheld or delivered, or with respect to which restrictions are removed, shall
be determined as of the date that the taxes are required to be withheld.

10.8 Other Provisions in Award Agreements. In addition to the provision
described in the Plan, any Award Agreement may include such other provisions
(whether or not applicable to the Award of any other Participant) as the
Committee determines appropriate, including restrictions on resale or other
disposition, provisions for the acceleration of exercisability of Options and
Stock Appreciation Rights in the event of a change in control of the Company,
provisions for the cancellation of Awards in the event of a change in control of
the Company and provisions to comply with Applicable Laws.

10.9 Section 16 of the Exchange Act. It is the intent of the Company that Awards
and transactions permitted by Awards be interpreted in a manner that, in the
case of Participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
Awards, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. The Company shall have no liability to any Participant or
other person for Section 16 consequences of Awards or events in connection with
Awards if an Award or related event does not so qualify.

10.10 Not Benefit Plan Compensation. Payments and other benefits received by a
Participant under an Award made pursuant to the Plan shall not be deemed a part
of a Participant’s compensation for purposes of determining the Participant’s
benefits under any other employee benefit plans or arrangements or provided by
the Company or an Affiliate, except where the Committee expressly provides
otherwise in writing.

ARTICLE 11

TERM, AMENDMENT, AND TERMINATION OF PLAN

11.1 Term of Plan. The Plan initially became effective on March 24, 2008 and was
assumed by the Company on the Effective Date.

11.2 Termination of the Plan. The Plan shall terminate upon the earliest to
occur of (i) March 24, 2018; (ii) the date that is 10 years after the Plan was
approved by the HuffingtonPost’s stockholders; (iii) the date on which all
Shares available for issuance under the Plan have been issued as fully vested
Shares; or (iv) the date determined by the Board pursuant to its authority under
Section 11.3 of the Plan.

11.3 Amendment of the Plan. The Board or the Committee may at any time amend,
alter, suspend, or terminate the Plan, without the consent of the Participants
or Beneficiaries. The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary to comply with Applicable Laws.

 

11



--------------------------------------------------------------------------------

11.4 Effect of Amendment or Termination. Except as provided in Section 11.5 of
the Plan, no amendment, alteration, suspension, or termination of the Plan shall
impair the rights of any Participant or Beneficiary under an outstanding Award,
unless required to comply with an Applicable Law or mutually agreed otherwise
between the Participant and the Committee; any such agreement must be in writing
and signed by the Participant and the Company. Termination of the Plan shall not
affect the Committee’s ability to exercise the powers granted to it hereunder
with respect to Awards granted under the Plan prior to the date of such
termination.

11.5 Adjustments of Awards Upon the Occurrence of Unusual or Nonrecurring
Events. The Committee may, in its sole discretion (but subject to the
limitations and conditions expressly stated in the Plan, such as the limitations
on adjustment of Performance Objectives), adjust the terms and conditions of
Awards during the pendency or in recognition of (a) unusual or nonrecurring
events affecting the Company or an Affiliate (such as a capital adjustment,
reorganization, or merger) or the financial statements of the Company or an
Affiliate, or (b) any changes in Applicable Laws or accounting principles. By
way of example, the power to adjust Awards shall include the power to suspend
the exercise of any Option or Stock Appreciation Right.

ARTICLE 12

MISCELLANEOUS

12.1 Authorization of Sub-Plans. The Board may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities and/or tax laws of various jurisdictions. The Board shall establish
such sub-plans by adopting supplements to this Plan containing (i) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable, and (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All sub-plans adopted by the Board shall be deemed to be part of the
Plan, but each sub-plan shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
sub-plans to Participants in any jurisdiction which is not the subject of such
sub-plan.

12.2 Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

12.3 Committee Manner of Action. Unless otherwise provided in the bylaws of the
Company or the charter of the Committee: (a) a majority of the members of a
Committee shall constitute a quorum, and (b) the vote of a majority of the
members present who are qualified to act on a question assuming the presence of
a quorum or the unanimous written consent of the members of the Committee shall
constitute action by the Committee. The Committee may delegate the performance
of ministerial functions in connection with the Plan to such person or persons
as the Committee may select.

12.4 Expenses. The costs of administering the Plan shall be paid by the Company.

12.5 Severability. If any provision of the Plan or any Award Agreement is
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any jurisdiction, or as to any person or Award, such provision
shall be construed or deemed to be amended to resolve the applicable infirmity,
unless the Committee determines that it cannot be so construed or deemed amended
without materially altering the Plan or the Award, in which case such provision
shall be stricken as to such jurisdiction, person, or Award, and the remainder
of the Plan and any such Award shall remain in full force and effect.

 

12



--------------------------------------------------------------------------------

12.6 Construction. Unless the contrary is clearly indicated by the context,
(1) the use of the masculine gender shall also include within its meaning the
feminine and vice versa; (2) the use of the singular shall also include within
its meaning the plural and vice versa; and (3) the word “include” shall mean to
include, but not to be limited to.

12.7 No Trust or Fund Created. Neither the Plan nor any Award Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company (or an Affiliate) and a Participant
or any other person. To the extent that any person acquires a right to receive
payments from the Company (or an Affiliate) pursuant to an Award, such right
shall be no more secure than the right of any unsecured general creditor of the
Company (or the Affiliate, as applicable).

12.8 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

12.9 Complete Statement of the Plan. This document is a complete statement of
the Plan.

 

13



--------------------------------------------------------------------------------

APPENDIX

As used in this Plan, the following terms shall have the following meanings:

(a) “Affiliate” means an entity that is a “parent corporation” (as defined in
Section 424(e) of the Code) or a “subsidiary corporation” (as defined in
Section 424(f) of the Code) with respect to the HuffingtonPost, whether now or
hereafter existing.

(b) Applicable Laws” means the requirements relating to, connected with, or
otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, or
other equity-based awards.

(d) “Award Agreement” means a written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan. Each Award Agreement
shall be subject to the terms and conditions of the Plan.

(e) “Beneficiary” means the personal representative of the Participant’s estate
or the person(s) to whom an Award is transferred pursuant to the Participant’s
will or in accordance with the laws of descent or distribution.

(f) “Board” means the board of directors of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein shall be a reference to any regulations or other
guidance of general applicability promulgated under such section, and shall
further be a reference to any successor or amended section of such section of
the Code that is so referred to and any regulations thereunder.

(h) “Committee” means the Compensation Committee of the Board, which has
constituted by the Board to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act, Section 162(m) of the Code (if applicable),
and/or other Applicable Laws or if no such Compensation Committee has been
constituted then the entire Board.

(i) “Company” means AOL Inc., a Delaware corporation and the parent entity of
the HuffingtonPost.

(j) “Consultant” means any natural person, including an advisor, engaged by the
HuffingtonPost to render services to the Company.

(k) “Employee” means any person who is an employee, as defined in
Section 3401(c) of the Code, of the HuffingtonPost. Neither service as a member
of the board of directors nor payment of a director’s fee by the HuffingtonPost
shall be sufficient to constitute “employment” by the HuffingtonPost.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(m) “Executive Officer” means an individual who is an “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act).

(n) “Fair Market Value” means, on a given date, (i) if there should be a public
market for the Shares on such date, the closing sale price of the Shares on the
New York Stock Exchange (“NYSE”) Composite Tape, or, if the Shares are not
listed or admitted on any national securities exchange, the average of the per
Share closing bid price and per Share closing asked price on such date as quoted
on the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted) (the “NASDAQ”), or, if no
sale of Shares shall have been reported on the NYSE Composite Tape or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used, and (ii) if there
should not be a public market for the Shares on such date, the Fair Market Value
shall be the value established by the Committee in good faith.

(o) “HuffingtonPost” means TheHuffingtonPost Media Group, a wholly-owned
subsidiary of the Company.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(q) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(r) “Option” means an option to purchase Shares that is granted pursuant to
Article 5 of the Plan. An Option may be an Incentive Stock Option or a
Nonstatutory Stock Option.

(s) “Participant” means the holder of an outstanding Award granted under the
Plan.

(t) “Performance Objective” means a performance objective or goal that must be
achieved before an Award, or a feature of an Award, becomes nonforfeitable, as
described in Section 4.3 of the Plan.

(u) “Period of Restriction” means the period during which Restricted Stock, the
remuneration underlying Restricted Stock Units, or any other feature of an Award
is subject to a substantial risk of forfeiture. A Period of Restriction shall be
deemed to end when the applicable Award ceases to be subject to a substantial
risk of forfeiture.

(v) “Restricted Stock” means Shares that, during a Period of Restriction, are
subject to restrictions as described in Article 7 of the Plan.

(w) “Restricted Stock Unit” means an Award that entitles the recipient to
receive Shares or cash after a Period of Restriction, as described in Article 8
of the Plan.

(x) “Service Provider” means an individual who is either an Employee or
Consultant at the time such individual is granted an Award under the Plan and
who was an Employee or Consultant immediately prior to the Effective Date.

(y) “Share” means a share of the Company’s common stock, par value $0.001 per
share.

 

2



--------------------------------------------------------------------------------

(z) “Stock Appreciation Right” means an Award that entitles the recipient to
receive, upon exercise, the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) a base amount specified by the
Committee which shall not be less than the Fair Market Value of a Share on the
date the Award is granted, as described in Article 6 of the Plan.

(aa) “Tax Year” means the Company’s taxable year.

(bb) “Termination of Service” means the date an individual ceases to be a
Service Provider. Unless the Committee or a Company policy provided otherwise, a
leave of absence authorized by the Company or the Committee (including sick
leave or military leave) from which return to service is not guaranteed by
statute or contract shall be characterized as a Termination of Service if the
individual does not return to service within three months; such Termination of
Service shall be effective as of the first day that is more than three months
after the beginning of the period of leave. If the ability to return to service
upon the expiration of such leave is guaranteed by statute or contract, but the
individual does not return, the leave shall be characterized as a Termination of
Service as of a date established by the Committee or Company policy.

 

3